Case 1:18-cv-00502-JAO-KJM Document 24-1 Filed 05/16/19 Page 1 of 3   PageID #:
                                    537




                                  Exhibit 1



                     Latest FOIA Response from DOL
  Case 1:18-cv-00502-JAO-KJM Document 24-1 Filed 05/16/19 Page 2 of 3                        PageID #:
                                      538


U.S. Department of Labor                  Office of the solicitor
                                          Washington, D C 20210



   FEB2520a

   Yawen Hsiao
   651 Halo Street
   MEB 307
   Honolulu, HI 96813

   Dear Mr, Hsiao:


   This correspondence is in response to your Freedom of Information Act(FOIA)request dated
   August 22,2018 (tracking number 865938) wherein you requested the following:

       1. Mr. Harry L. Sheinfeld's employment offer letter from the OALJ and other certification
          from OALJ indicating the following:
             a. Start date of employment with OALJ and title and name of approving official or
                  officials.
              b. Documents of correspondence regarding hiring Mr. Sheinfeld into OALJ
                 including electronic communications.
              c. Official title and duties.
              d. Salary information.
              e. If Mr. Sheinfeld is no longer employed at OALJ,documents or records that
                 indicate his final day of employment at OALJ. Eg. Resignation Letter, Dismissal
                  Letter.


       2. Documentation that shows the name ofthe person who last held this position prior to Mr.
          Sheinfeld and date of departure from the OALJ.

       3. Documentation that indicates Mr. Sheinfeld's last day at the DOL Office of the Solicitor
          Division of Employment and Training Legal Services(ETLS):
             a. Documentation that shows official duties in his capacity as Counsel for Litigation.
              b. Start date of employment with ETLS.
              c. Salary information.

       4. OALJ recently requested the case file for 2012-PER-02131 University of Hawaii back
          from the ANPC. I would like a copy of this request, receipt of this request and any other
          further correspondence regarding asking the case file back from the ANPC.

   Item number three of your request was assigned to the Office of the Solicitor(SOL)for
   processing. SOL has completed a search and has found five pages of records that are responsive
   to your request. The releasable portions ofthese records are enclosed with redactions pursuant to
   5, U.S.C. § 552(b)(6), which protects information the disclosure of which would cause a clearly
   unwarranted invasion of personal privacy.

    This response is based solely on SOL records. Your request has also been assigned to the Office
    of the Administrative Law Judges(OALJ)and the Office of the Assistant Secretary for
Case 1:18-cv-00502-JAO-KJM Document 24-1 Filed 05/16/19 Page 3 of 3                          PageID #:
                                    539




Administration and Management(OASAM)for responses in relation to items numbered one,
two and four. You should expect to receive responses from those agencies under separate
covers.



All questions regarding this response should be directed to Sharon Hudson,SOL FOIA
Coordinator, by phone at(202)693-5528 or by email at hudson.sharon@dol.eov.

If you need any further assistance or would like to discuss any aspect of your request, please do
not hesitate to contact this office or the DOL FOIA Public Liaison, Thomas Hicks, at 202-693-
5427 or by email at hicks.thomas@dol.gov. Alternatively, you may contact the Office of
 Government Information Services(OGIS)within the National Archives and Records
 Administration(NARA)to inquire about the mediation services they offer. The contact
information for OGIS is as follows: Office of Government Information Services, National
 Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001. You
can also reach that office by e-mail at ogis@nara.gov. by phone at 202-741-5770, by fax at 202-
 741-5769, or by calling toll-free at 1-877-684-6448.

 While we do not consider this to be a denial of your request, you may file an appeal of this
 decision with the Solicitor of Labor within 90 days from the date of this letter. The appeal must
 state in writing the grounds for the appeal, and it may include any supporting statements or
 arguments, but such statements are not required. In order to facilitate processing of the appeal,
 please include your mailing address and daytime telephone number, as well as a copy of the
initial request and copy of this letter. The envelope and appeal letter should be clearly marked
"Freedom of Information Act Appeal." Any amendment to the appeal must be made in writing
and received prior to a decision. The appeal should be addressed to the Solicitor of Labor,
Division of Management and Administrative Legal Services, U.S. Department of Labor, 200
 Constitution Avenue, NW,Room N2420, Washington, DC 20210. Appeals may also be
 submitted by email to foiaappeal@,dol.gov. Appeals submitted to any other email address will
 not be accepted.

 Sincerely,



 Kamerine E. Bissell
 Deputy Solicitor for Regional Enforcement

 Enclosures
